Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claims 1-12 are pending. 

Response to Arguments
Applicant's arguments, filed on 8/31/2022, with respect to the 35 USC § 101 rejections of the claims, have been fully considered but are not persuasive.
In response to Applicant's remarks [page 6], the Examiner respectfully disagrees with the statement that “claims 1-12 are not directed to a judicial exception because each of these claims recite features that are integrated into a practical application” and submits that the Applicant provides no support for the statement. Further, the addition of “a chromatograph” and displaying results “on a display of the chromatograph” fails to make the claim amount to significantly more than the judicial exception as supported by: 
Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: iii. adding insignificant extra-solution activity to the judicial exception (ie, displaying a result) so that the information can be analyzed by an abstract mental process (see MPEP § 2106.05(g)).

In response to Applicant's remarks [page 6], the Examiner respectfully disagrees with the argument that the invention is “integrated into a practical implementation” and submits that the addition of the limitation, “chromatograph”, is found to amount to merely indicate a field of use or technological environment in which to apply a judicial exception, it does not amount to significantly more than the exception itself, and the limitation cannot integrate a judicial exception into a practical application (MPEP 2106.05(h)). 
Applicant's arguments, filed on 8/31/2022, with respect to the 35 USC § 102 rejections of the claims, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1, is objected to because of the following informalities: the limitation “a controller configured to search the storage for the analysis method, which corresponds to the sample name and the component name input to the input portion” is grammatically incorrect and may cause confusion as to whether the phrase “corresponds to the sample name and the component name input to the input portion” is meant to modify the “controller” or the “analysis method”. For examination purposes the limitation is being interpreted as: a controller configured to search the storage for the analysis method, wherein the analysis method corresponds to the sample name and the component name input to the input portion. Appropriate correction is required
Claim 3 is objected to because of the following informalities: the claim recites “determining the chromatograph analysis method according to any of claims 1 and 2”; MPEP 608.01(n) recites that a claim in multiple dependent form shall contain a reference, in the alternative only, to more than one claim previously set forth and then specify a further limitation of the subject matter claimed (e.g., "A machine according to claims 3 or 4, further comprising ---"). Cumulative claiming (e.g., "A machine according to claims 3 and 4, further comprising ---") is not permitted. For examination purposes the limitation is being interpreted as dependent on claim 1. Claim 4 recites similar language and is objected to in the same manner. Appropriate correction is required.
Claim 10 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim shall not serve as a basis for any other multiple dependent claim. See MPEP § 608.01(n). In Applicant’s case, claim 10 is a multiple dependent which depends upon claims 3 and 4 which are also multiple dependents. Accordingly, claims 10-12 are not required to be further treated on the merits, however, in the interest of compact prosecution, the Examiner has provided prior art rejections for claims 10-12, wherein claim 10 is being interpreted as dependent upon claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites “a storage configured to store an analysis method for a component corresponding to the component name in the sample corresponding to the sample name so that the analysis method is associated with the sample name and the component name”, which includes subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art how to implement the claimed invention. Specifically, how the storage associates the method to the sample and component name. Therefore, there does not appear to be a written description of the claim limitation in the specification.
Regarding claim 3, the claim recites “perform a search for the sample name and the component name input to the input portion”, which includes subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art how to implement the claimed invention. Specifically, where is the search for the inputted sample and component names conducted. Therefore, there does not appear to be a written description of the claim limitation in the specification
Dependent claims inherit attributes of the claims from which they depend and thus they are also rejected.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b)
(b) CONCLUSION — the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Regarding claim 1, the claim recites “a storage configured to store an analysis method for a component corresponding to the component name in the sample corresponding to the sample name so that the analysis method is associated with the sample name and the component name”, however, the limitations are found to be indefinite. Specifically, it is unclear how the storage associates the method to the sample and component name. Applicant’s published specification (p [0023]) recites “the storage 230 is configured to store a data sheet (DS) including a chromatogram obtained regarding the sample corresponding to the sample name, an analysis condition, a pretreatment method, and the like so that the chromatogram, the analysis condition, the pretreatment method, and the like are associated with the sample name” and (p [0052]) recites “a data sheet ID is set to a data sheet including chromatogram measurement data with a sample name and a component name being handled as a set, which is stored in the storage 230, and a barcode is associated with the data sheet”, however, fails to clarify the limitation as recited. For examination purposes the limitations are being interpreted as: a storage configured to store an analysis method for a component corresponding to the component name in the sample corresponding to the sample name. 
Regarding claim 3, the claim recites “perform a search for the sample name and the component name input to the input portion”, however, the limitations are found to be indefinite. Specifically, it is unclear what is meant by performing a search for previously inputted elements [eg, the sample and component name]; and where is the search for the inputted sample and component names conducted?. Upon inspection of Applicant’s published specification, the Examiners can find no citations to clarify the limitation as recited. For examination purposes the limitations are being interpreted as: using the sample name and the component name input to the input portion”.
Dependent claims inherit attributes of the claims from which they depend and thus they are also rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding claim 1, Step 1, the claim is directed to an apparatus, which falls into a statutory category of invention. However, the claim further recites limitations directed to steps of searching for an analysis method, and therefore, according to Step2A, the claim is found to recite a judicial exception of at least a “mental process” (eg, concepts performed in the human mind, ie, searching/sorting/matching). Finally, under Step2B, the claim’s additional elements are not sufficient to amount to significantly more than the judicial exception because the claimed components (ie, an input for receiving, a storage for storing, a controller executing general purpose computing) are recited at a high level of generality; and the data collection and the presenting of a result are merely extra solution activity required to obtain and evaluate the data that is required by the abstract idea. The Examiner notes regarding Step2B: additional elements that invoke computers or other machinery (eg, to receive, store, or transmit data, or simply adding a general purpose computer or computer components) merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception (MPEP § 2106.05(f)(2)). In Applicant’s case, use of a generic computing device “apparatus at a chromatograph” is not found to amount to significantly more than the abstract idea.
Dependent claims fail to incorporate more than the abstract idea of their respective independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama (Japanese Patent JP2003099439, hereafter “Sugiyama)
Regarding claim 1, Sugiyama discloses 
an input portion configured to receive input of a sample name of a sample to be analyzed and a component name (Sugiyama – p [0012], “to register the data, the data is input via the registration control unit”; p [0009], “attribute data include equipment used for analysis, user (user) name, sample type [sample name], amount, properties (concentration [component name], viscosity, etc.)”; wherein “concentration” involves the amount of a component in a given area or volume [per Merriam-Webster]);
a storage configured to store an analysis method for a component corresponding to the component name in the sample corresponding to the sample name so that the analysis method is associated with the sample name and the component name (Sugiyama – p [0007], “search device, which holds various analysis processing methods as a database [storage] ... The database stores ... attribute data characterizing those analysis processing methods, and the search unit searches the database for analysis processing methods based on the attribute data.”); and 
a controller configured to search the storage for the analysis method, which corresponds to the sample name and the component name input to the input portion, to read the analysis method from the storage, and present the analysis method to a user through a display portion of the chromatograph. (Sugiyama – p [0007], “search[ing] a desired analysis processing method from the database by a search unit [controller] and displays the search method.”; p [0012], “retrieval unit 4 retrieves [read] a desired analysis processing method from the database of the memory unit 2 and displays it on the output unit 10 such as a display, and retrieves the analysis processing method from the database based on the attribute data”; p [0012], teaches a chromatograph).
Regarding claim 2, Sugiyama discloses all of the limitations on which this claim depends, further, Sugiyama discloses the analysis method stored in the storage includes at least one of a pretreatment method, a separation method, a reaction method, and a detection method used at a time of analysis (Sugiyama – p [0001], “The present invention holds various analytical processing methods including a sample pretreatment method as a database”).
Regarding claim 3, Sugiyama discloses all of the limitations on which this claim depends, further, Sugiyama discloses perform a search for the sample name and the component name input to the input portion, to thereby read the analysis method from the storage, wherein the search includes hits for notation variability of the sample name or the component name or both, synonyms of the sample name or the component name or both, or any combination thereof (Sugiyama – p [0007], “the search unit searches the database for analysis processing methods based on the attribute data.”; p [0008], “keywords are set as attributes for each processing method that you can intuitively understand, such as what you want to use and what you use, so search them By doing so, it becomes possible to easily retrieve the analysis processing method suitable for the target processing.”, wherein keywords that are easily understood would naturally include several synonyms and differing ways to identify the elements [ie, abbreviations, element symbols]).
Regarding claim 4, Sugiyama discloses all of the limitations on which this claim depends, further, Sugiyama discloses perform an associative search for related terms of the sample name and the component name input to the input portion, to thereby read the analysis method from the storage (Sugiyama – p [0007], “the search unit searches the database for analysis processing methods based on the attribute data.”; p [0008], “keywords are set as attributes for each processing method that you can intuitively understand, such as what you want to use and what you use, so search them By doing so, it becomes possible to easily retrieve the analysis processing method”, wherein keywords that are easily understood would naturally include several synonyms and differing ways to identify the elements [ie, abbreviations, element symbols]).
Regarding claim 5, Sugiyama discloses all of the limitations on which this claim depends, further, Sugiyama discloses the controller is configured to preferentially search for the analysis method matched with the designated condition (Sugiyama – p [0020], “The names of the sequences are listed such as "mixed sample load", "mixed sample load with drying", .... In this way, by inputting the weighting indicating the degree of importance at the time of retrieval, it becomes easier to rank the items closer to those requested by the user”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama in view of Kurotobi (PGPub No US 2019/0353627, hereafter “Kurotobi”).
Regarding claim 6, Sugiyama discloses all of the limitations on which this claim depends, however, Sugiyama does not explicitly disclose the analysis method stored in the storage further includes a chromatogram of a standard analysis result.
Kurotobi teaches the analysis method stored in the storage further includes a chromatogram of a standard analysis result (Kurotobi – p [0027], teaches the data forming the chromatogram obtained as the result of the analysis are corrected with reference to the standard retention time).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize a chromatogram of a standard analysis result as taught by Kurotobi in the method of Sugiyama for the expected benefit of having a reference to use for correcting for variation caused by variance in analysis conditions (Kurotobi – p [0027]).	
Regarding claim 7, the combination of Sugiyama and Kurotobi discloses all of the limitations on which this claim depends, further, Kurotobi discloses determine an analysis condition based on the chromatogram stored in the storage (Kurotobi – p [0044], “determine the sample to be used in each analysis and the analysis conditions for each analysis.”).
Regarding claim 8, the combination of Sugiyama and Kurotobi discloses all of the limitations on which this claim depends, further, Kurotobi discloses present, to the user, the analysis method in which a separation degree of the component corresponding to the component name input to the input portion is a predetermined degree or more based on the chromatogram (Kurotobi – p [0027], teaches when there is a variation [measuring a variation required exceeding an acceptable difference in measurement] in the retention time of the same component depending on the analysis, the data obtained by each analysis can be corrected to make the peak corresponding to the same; p [0046], teaches a chromatogram as the result of each analysis is displayed).
Regarding claim 9, Sugiyama discloses all of the limitations on which this claim depends, however, Sugiyama does not explicitly disclose the chromatograph comprises an amino acid analyzer.
Kurotobi teaches the chromatograph comprises an amino acid analyzer (Kurotobi – p [0056]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize an amino acid analyzer as taught by Kurotobi in the method of Sugiyama for the expected benefit of implementing well-understood equipment which is dictated by the type of samples to be analyzed (ie, proteins) and is capable of performing the specific analysis requirements. Further, it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).	
Regarding claim 10, the combination of Sugiyama and Kurotobi discloses all of the limitations on which this claim depends, further, Kurotobi discloses analyzing a sample by supplying an eluent and the sample and separating a component contained in the sample to detect the component (Kurotobi – p [0038]).
Regarding claim 11, the combination of Sugiyama and Kurotobi discloses all of the limitations on which this claim depends, further, Kurotobi discloses perform an analysis operation in accordance with the searched analysis method (Kurotobi – p [0042]-[0043], teaches the operations of the components are controlled by the controller).
Regarding claim 12, the combination of Sugiyama and Kurotobi discloses all of the limitations on which this claim depends, further, Kurotobi discloses the analysis operation in accordance with the searched analysis method includes at least one of selection of a separation column and selection of the eluent (Kurotobi – p [0038]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061. The examiner can normally be reached on M-F, 9:00-5:00. Examiner interviews are available via telephone.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LISA E PETERS/Primary Examiner, Art Unit 2857